DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed August 22, 2022, are acknowledged. Claims 1, 9,and 16 are amended. Claims 1-19 are pending and currently considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over
Fukui (previously cited and cited by Applicant in IDS filed December 11, 2020, US 4437913 A) in view of Nakamura (previously cited and cited by Applicant in IDS filed December 11, 2020, US 4789412 A), Tan (previously cited, “Carbide precipitation characteristics in additive manufacturing of Co-Cr-Mo alloy via selective electron beam melting”), Divya (“Microstructure of selective laser melted CM247LC nickel-based superalloy and its evolution through heat treatment”) and Berthod (“Looking for New Polycrystalline MC-Reinforced Cobalt-Based Superalloys Candidate to Applications at 1200C”).
Regarding Claims 1 and 9, Fukui discloses a product formed from a cobalt based alloy (see Abstract), the cobalt based alloy having a chemical composition comprising: 
Element
Claimed
Fukui
Citation
Overlap
C
0.08-0.25
0.15-2
Abstract
0.15-0.25
B
0-0.1
0.003-0.1
Abstract
0.003-0.1
Cr
10-30
18-35
Abstract
18-30
Fe
0-5
0-10
Abstract
0-10
Ni
0-30
5-15
Abstract
5-15
Fe + Ni
0-30 total
5-25
Abstract
5-25
Si
0-0.5
0-2
Abstract
0-0.5
Mn
0-0.5
0-2
Abstract
0-0.5
W and/or Mo
5-12 total
3-15 W
Abstract
5-12
Ti, Nb and Ta
0.5-2 total
0.01-1 Ti, 0.01-1 Nb, 0-1 Ti (0.02-3 total)
Abstract
0.5-2
Balance
Co
Co

Co


Regarding the elements in Table 1, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Fukui is silent towards nitrogen, and does not disclose a content of 0.003-0.04wt%. 
	Fukui is also silent towards aluminum and oxygen, and one of ordinary skill in the art would appreciate that the alloy would comprise no aluminum and no oxygen, which is inclusive of the claimed range comprising 0wt%. 
Additionally, Nakamura teaches a similar alloy wherein nitrogen is controlled to 100ppm or lower (0.01% or less) and oxygen is controlled to be 30ppm or lower (0.003% or less) in order to enable manufacturing in a vacuum while maintaining high strength, toughness and ductility (Col. 5, lines 51-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included up to 100ppm (0.01wt%) of nitrogen or up to 30ppm (0.003wt%) of oxygen, as taught by Nakamura, for the invention disclosed by Fukui. One would be motivated to do this in order to maintain adequate strength, toughness and ductility when manufacturing in a vacuum, while balancing for the cost of reducing nitrogen and oxygen. 
 
	Fukui further discloses wherein the product is a polycrystalline body of matrix phase crystal grains which comprise intragranular (in the grain) carbides (see Fig. 5; Abstract). Fukui discloses wherein there are MC type carbide phases comprising titanium and niobium (Col. 2, lines 57-58), and wherein Ta is also a strong carbide former (Col. 6, lines 46-52). One of ordinary skill in the art would appreciate a casting, or structure with grain boundaries, reads on the claimed polycrystalline body with matrix phase grains.  One of ordinary skill in the art would appreciate that carbides formed from MC carbide formers, Ti and Nb,  would be MC carbides, and that Ta would at least form MC type carbide phase.
	Fukui does not expressly disclose wherein the intragranular carbides are a structure of (Claim 1) segregation cells formed by the carbides segregating to the boundary regions of the segregation cells within the matrix phase crystal grains, or (Claim 9) post segregation cells formed by the carbides dispersedly precipitated along boundaries of the post segregation cells.
	Tan teaches wherein similar alloys (see Abstract) are manufactured by metal three-dimensional printing (SEBM) in order to produce complex near-net-shape parts with relative ease from compositions which are typically difficult to machine (see Pg. 117, Col. 1, Para. 1). Tan teaches wherein alloys produced in this manner comprise segregation cells comprised of the segregated MC-type carbides within the Co matrix grain, wherein the cells are 0.13-2um in size (see Abstract, see Fig. 1(d); see Fig. 2(a) and respective size bar; see also Pg. 120, Col. 2, para. 2 disclosing alignment of MC-type carbides along 1um cellular dendrites), wherein the carbide precipitation alignment along the dendrite boundaries improves both strength and wear resistance (see Pg. 120, Col. 2, para. 2). 
While Tan discloses M23C6 and M6C carbides, one of ordinary skill in the art would recognize that this is because Tan does not use a composition comprising MC carbide forming elements. The alloy disclosed by Fukui comprises strong MC carbide forming elements of Ti, Nb and Ta, and it would be obvious to one of ordinary skill in the art that when the alloy of Fukui is additively manufactured, the segregation cell structure formed by carbides would comprise the more stable MC carbide due to the presence of the strong MC carbide forming elements in Fukui’s composition.
	For example, Divya discloses another superalloy formed by additive manufacturing which also comprises an interdentritic cellular structure 0.13-2um in size, defined by MC carbides at the cell boundaries. Divya explains that these precipitates are MC carbides because of the presence of refractory MC carbide forming elements (see Abstract; see Fig. 7(a); see Pg. 67, Col. 1, para. 3 – Col. 2, para. 1). Therefore, it would be further obvious that the cell structure formed by carbides for the additively manufactured alloy of Fukui be comprised of MC carbides. Additionally, Divya teaches wherein one would be motivated to use additive manufacturing (SLM) in order to produce components of new architectures with minimal material loss, for prealloyed powder (Pg. 62, Col. 1, Para. 1).
	Further, Berthod teaches wherein MC carbides in cobalt alloys are more desirable because these carbides are more stable and allow for better mechanical properties at high temperatures (see Pg. 1, Col. 2, Para. 2; see Fig. 1 and comparison of MC carbides to Cr26C6 carbides).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced a structure of (Claim 1) 0.13-2um segregation cells formed by the carbides segregating to the boundary regions of the segregation cells within the matrix phase crystal grains, or (Claim 9) 0.13-2um post segregation cells formed by the carbides dispersedly precipitated along boundaries of the post segregation cells, such as by metal three-dimensional printing, as taught by Tan and Divya, for the invention disclosed by Fukui and Nakamura. It would further be obvious to one of ordinary skill in the art that the carbides of these structures be MC carbides comprising at least one of Ti, Nb and/or Ta, as taught by Fukui, Divya and Berthod. 
One would be motivated to have a metal three-dimensionally printed part in order produce a complex, near-net shape part with relative ease from a composition which is typically difficult to machine and/or prealloyed (see teaching by Tan and Divya above). One would be motivated to have obtained the claimed structure in order to improve strength and wear resistance (see teaching by Tan above), and because it would be obviously produced from additive manufacturing, as demonstrated by Tan and Divya. Additionally, it would be obvious that the cell structure comprise the MC carbides because Fukui discloses MC carbide forming elements, because Divya teaches wherein MC forming elements form MC carbides in the cell structure, and because Berthod teaches that MC carbides are the most stable, therefore contributing to improved mechanical properties at high temperatures (see teaching by Berthod).
Moreover, it would be obvious to one of ordinary skill in the art that a metal, three-dimensionally produced part comprising the composition of Fukui and Nakamura result in the claimed structure because the composition and method (see Tan and Divya) are identical to those of the instant invention (see instant specification disclosing three-dimensional printing, Para. [0007] and [0027]). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

	Regarding Claim 2, Fukui, Tan and Divya disclose wherein grains of the MC type carbide phase are precipitated on the boundary of the segregation cells (see Tan, Fig. 2(a) and Pg. 120, Col. 2, para. 2; see Divya, Abstract and Fig. 7).

	Regarding Claims 3 and 10, Fukui disclose wherein the chemical composition comprises 0.01-1% Ti, 0.02-1% Nb, and 0.05-1.5% Ta (Abstract).

	Regarding Claims 4 and 11, Fukui disclose wherein the chemical composition further comprises hafnium and/or vanadium, the total amount of the hafnium, the vanadium, the titanium, the niobium and the tantalum being 0.5 to 2%, and wherein the MC type carbide phase comprises the hafnium, the vanadium, the titanium, the niobium and/or tantalum (Abstract; Col. 2, lines 45-46 and 57-58; Berthod, Fig. 1, Table 1). One of ordinary skill in the art would appreciate that these elements would form MC carbides. 

	Regarding Claims 5 and 12, Fukui discloses wherein the case that the chemical composition includes hafnium, the content of hafnium is 0.01 to 0.5 mass % (see Abstract; Col. 6 line 55).

	Regarding Claims 6 and 13, Fukui discloses creep rupture data in terms of strength of the alloy after 1,000 hours at 982C, and wherein the alloy does not rupture after these testing conditions (see Col. 8, lines 24-25), but does not expressly discloses wherein the product exhibits a creep rupture time of 1,100 hours or more by a creep test under the conditions of a temperature of 900C and a stress of 98 MPa. However, it would have been obvious that alloy product of Fukui, Nakamura, Tan, Divya and Berthod comprise the claimed creep rupture time because the composition and structure are obvious over the prior art. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
	
	Regarding Claim 7-8 and 14, Fukui discloses wherein the product is (Claims 7 and 14) a high temperature member, and further wherein (Claim 8) the high temperature member is a turbine stator blade, a turbine rotor blade, a turbine combustor nozzle or a heat exchanger (see Abstract).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Fukui (previously cited and cited by Applicant in IDS filed December 11, 2020, US 4437913 A) in view of Nakamura (previously cited and cited by Applicant in IDS filed December 11, 2020, US 4789412 A). 
Regarding Claims 16, Fukui disclose an article formed from a cobalt based alloy (see Abstract), the cobalt based alloy having a chemical composition comprising: 
Element
Claimed
Fukui
Citation
Overlap
C
0.08-0.25
0.15-2
Abstract
0.15-0.25
B
0-0.1
0.003-0.1
Abstract
0.003-0.1
Cr
10-30
18-35
Abstract
18-30
Fe
0-5
0-10
Abstract
0-10
Ni
0-30
5-15
Abstract
5-15
Fe + Ni
0-30 total
5-25
Abstract
5-25
Si
0-0.5
0-2
Abstract
0-0.5
Mn
0-0.5
0-2
Abstract
0-0.5
W and/or Mo
5-12 total
3-15 W
Abstract
5-12
Ti, Nb and Ta
0.5-2 total
0.01-1 Ti, 0.01-1 Nb, 0-1 Ti (0.02-3 total)
Abstract
0.5-2
Balance
Co
Co

Co


Regarding the elements in Table 1, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Fukui is silent towards nitrogen, and does not disclose a content of 0.003-0.04wt%. 
	Fukui is also silent towards aluminum and oxygen, and one of ordinary skill in the art would appreciate that the alloy would comprise no aluminum and no oxygen, which is inclusive of the claimed range comprising 0wt%. 
Additionally, Nakamura teaches a similar alloy wherein nitrogen is controlled to 100ppm or lower (0.01% or less) and oxygen is controlled to be 30ppm or lower (0.003% or less) in order to enable manufacturing in a vacuum while maintaining high strength, toughness and ductility (Col. 5, lines 51-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included up to 100ppm (0.01wt%) of nitrogen or up to 30ppm (0.003wt%) of oxygen, as taught by Nakamura, for the invention disclosed by Fukui. One would be motivated to do this in order to maintain adequate strength, toughness and ductility when manufacturing in a vacuum, while balancing for the cost of reducing nitrogen and oxygen. 

Regarding Claim 17, Fukui disclose wherein the chemical composition comprises 0.01-1% Ti, 0.02-1% Nb, and 0.05-1.5% Ta (Abstract).

	Regarding Claim 18, Fukui disclose wherein the chemical composition further comprises hafnium and/or vanadium, the total amount of the hafnium, the vanadium, the titanium, the niobium and the tantalum being 0.5 to 2%, and wherein the MC type carbide phase comprises the hafnium, the vanadium, the titanium, the niobium and/or tantalum (Abstract; Col. 2, lines 45-46 and 57-58; Berthod, Fig. 1, Table 1). One of ordinary skill in the art would appreciate that these elements would form MC carbides. 

Regarding Claim 19, Fukui discloses wherein the case that the chemical composition includes hafnium, the content of hafnium is 0.01 to 0.5 mass % (see Abstract; Col. 6 line 55).


Response to Arguments
Applicant’s arguments, filed August 22, 2022, with respect to Claims 1, 9 and 16, and dependent claims thereof, rejected under 35 U.S.C. 103 over Nakamura, Fukui and Tan, have been fully considered and are persuasive in view of Applicant’s amendments to the claims further limiting the amount of Si.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fukui in view of Nakamura, Tan, Divya and Berthod, as detailed above.
Applicant’s arguments directed towards the Si contents are deemed moot in view of the new grounds of rejection.
Applicant's arguments filed August 22, 2022 in regards to the MC type carbide phase have been fully considered and are found persuasive. Applicant agrees that one of ordinary skill in the art would recognize MC type carbide phase to specifically refer to MC carbides (as opposed to both MC, M6C, M23C6 carbides, etc.). For instance, Fukui expressly uses the term “MC-type carbide” (Col. 2, line 58). These considerations are reflected in the new grounds of rejection (see above). 

Applicant argues that Fukui positively recites Zr, but the claims do not require Zr.
This argument is not found persuasive.
The claims as currently written do not prohibit amounts of Zr. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Stankowski (US 20170095858 A1): teaches an invention for 3D-printing (SLM) of superalloys, including Co-based superalloys (see Abstract), wherein a typical microstructure comprises a cellular-like structure with carbides segregated at the boundaries (Fig. 4, para. [0063]).
	Berthod ‘114 (US 20040050114 A1): teaches a similar cobalt alloy with a similar subgrain cellular microstructure composed of MC carbides (TaC) (see Fig. 1, see para. [0110]), and a carbide precipitation heat treatment of 850-1050C (see para. [0090]). 
	Tsuda (JP 06287666 A, see English Machine Translation) teaches an overlapping composition (see Abstract).
Kang (previously cited, US 6068814 A): teaches similar composition wherein impurities comprise less than 0.07% Al in order to not significantly affect any mechanical properties (see Col. 3, lines 26-36).
Nakamura ’17 (previously cited and cited by Applicant in IDS filed November 26, 2019, US 20170241287): teaches a substantially similar alloy wherein V may be one of the carbide forming elements, similarly to Ti, Nb, Hf and Ta, and included in an amount of 0.01-0.5% in order to inhibit grain growth (see Abstract; see para. [0062]; para. [0089).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735


/CATHERINE P SMITH/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735